Citation Nr: 1504708	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-50 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1934 to July 1954.  The Veteran died in January 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in January 2008.  The immediate cause of death listed on the death certificate was respiratory failure and the underlying cause was listed as carcinoma, lung.

2.  The best medical evidence of record shows that the Veteran did not have a disability that warranted service connected that was a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. § 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability will be considered as a contributory cause of death when it contributed substantially or materially; combined to cause death; and aided or lent assistance to the production of the death.  It must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant has asserted that the Veteran's death was the result of a melanoma that spread to his lungs, which should have been service connected.

The Board must address both whether the Veteran's melanoma was related to his active duty service, and whether the melanoma caused or contributed to the Veteran's death.  

If the answer to either question is negative then service connection for the cause of death is not warranted.

At the outset, the Board notes that whether the Veteran's melanoma contributed to his deterioration and death cannot be determined by observation alone.  The Board finds that determining principal and contributory causes of death is not within the realm of knowledge of a non-expert given the complicated interplay of the Veteran's various other diagnoses.  See Layno v. Brown, 6 Vet. App. 465 (1994).   As the evidence does not show that the appellant has expertise in medical matters, the Board concludes that the lay nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's melanoma contributed to his deterioration and subsequent cause of death.

The Veteran's death certificate lists respiratory failure as the immediate cause of death and lung carcinoma as a condition leading to the respiratory failure.

At the time of his death, the Veteran was service-connected for scars as a result of skin cancer.  A review of the record shows that in September 1952 the Veteran was diagnosed with a basal cell carcinoma of the upper lip, for which he was granted service connection for the associated scar in a February 2005 rating decision.

A review of the Veteran's post-service medical records shows that the Veteran had been diagnosed with multiple basal cell carcinomas and a malignant melanoma of the left thigh.

In November 2008 the VA provided the appellant with a medical opinion.  The examiner noted that "I do not believe his lung cancer was due to his skin cancers, that I could see in the service; certainly not his basal cell cancers."  The examiner also noted that "melanoma does spread to the lung, but I could see no evidence in the chart that he had melanoma.  If I missed it, then maybe a re-review of the records would be appropriate."  

As discussed above, of record are VA treatment records noting a diagnosis of a malignant melanoma of the left thigh.

An expert medical opinion of Dr. E.W., a dermatologist, dated July 2014 opines that "it is not likely that the Veteran's invasive malignant melanoma of the left lateral thigh was related to the Veteran's in-service experiences."  The examiner provided the following rationale: 

While ultraviolet radiation is a risk factor for melanoma, the type of exposure that is most closely associated is 3 or more severe (blistering) sunburns in childhood.  Unlike basal cell carcinoma and squamous cell carcinoma, malignant melanoma is not as closely linked to lifetime, cumulative sun exposure.  Genetic factors play an important role in melanoma.  In addition, the thigh area would likely be covered by clothing (service uniform) during work and not exposed to sunlight.

With regard to the question of whether the Veteran's cause of death due to carcinoma of the lung is related to the Veteran's in-service experiences, the examiner noted "I am not an oncologist or pulmonologist, but would opine that is not likely related to the Veteran's in-service experiences."

An expert medical opinion of Dr. K.R., a pulmonologist, dated August 2014 notes that there was documentation of a melanoma of the thigh, as well as a chest CT showing a large lung mass and pleural effusion.  The examiner found no pathology report of lung carcinoma and thus noted that "given the paucity of information, I cannot exclude the possibility that the lung mass was metastatic melanoma.  Therefore I conclude that it is at least as likely as not that this patient's death was due to carcinoma of the lung related to the Veteran's melanoma."

While Dr. K.R. provided a probative medical opinion relating to whether the Veteran's melanoma could have ultimately led to his death, Dr. K.R. did not provide an opinion as to whether the Veteran's melanoma was related to his active duty service.  Dr. K.R. also did not opine as to whether the Veteran's death due to carcinoma of the lung is related to his in-service experiences, including his sun exposure.

In August 2014 the Board requested another expert medical opinion to ensure that the medical opinions thoroughly addressed the appellant's contentions.

An October 2014 expert medical opinion of Dr. F.R-H., a dermatologist, found that "it is not likely that the patient's melanoma is related to the patient's in-service experiences."  Dr. F.R-H. provided the following rationale:

At the age of 91, the patient developed a thin invasive melanoma (Clark's level III, Breslow 0.55mm) in 2006 on the left lateral thigh that was treated with wide local excision with negative margins, according to the pathology report in the c-file.  This patient also has a history of several basal cell carcinomas on sun-exposed areas of the skin (the first in 1952 on his left upper lip).  Although melanoma is associated with sun exposure, the medical literature suggests that melanomas tend to be associated with intense, intermittent sun exposure, especially in childhood as well as with sunburn in early childhood.  There may also be a genetic predisposition as well.

The examiner also opined that "it is not likely that the patient's cause of death is related to his in-service experiences" and provided the following rationale:

The death certificate states "carcinoma lung" (not "melanoma" which is a different class of cancer than "carcinoma").  Although there is a CT scan from July 2007 that shows a mass lesion in the lung, there is no pathology report from a lung biopsy nor is there an autopsy report included in the file.  Although I am not a pulmonologist, there are numerous statistically more likely etiologies of a lung mass in an elderly gentleman than a metastatic basal cell carcinoma, including a primary squamous cell carcinoma of the lung and lung adenocarcinoma, among others.  A metastatic basal cell carcinoma to the lung is exceedingly rare (less than 0.1% chance) and not likely to be the cause of death.

The Board finds that the medical opinions, which are based on a thorough review of the record and are supported by detailed rationale, provide highly probative evidence against this claim.  The Board has considered whether the Veteran's melanoma was related to his active duty service, whether his melanoma led to his cause of death, and whether the Veteran's cause of death was otherwise related to his active duty service, but the medical opinions above clearly indicate that it is less likely than not (a less than 50% chance) that the Veteran's cause of death was in any way related to his active duty service.  While there is some evidence that supports this claim, the best evidence in this case provides highly probative evidence against the claim.  In this regard, while the Board understands the appellant's contention, it cannot be said that it is a least as likely as not (a 50% or great chance) that the Veteran death was caused or contributed to by the melanoma, one basis to deny this claim.  Just as importantly, it cannot be said that it is as likely as not (a 50% or greater chance) that melanoma was caused by service (simply stated, that somehow sun exposure from over one-half century ago caused this problem), a second, just an important, basis to deny this claim.  On the basis of two independent reasons to deny this claim, as well as based on the best medical evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, notice should include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C.A. § 5103(a); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The record shows that the appellant was mailed letters in June 2008 and March 2009 that provided her with the proper notice.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the appellant's statements.

The appellant has also been afforded adequate medical opinions.  VA expert medical opinions were obtained November 2008, July 2014, August 2014 and October 2014 to address whether the Veteran's death was the result of or related to his melanoma, whether the melanoma was related to his active duty service, and whether his cause of death was otherwise related to his active duty service.  The medical opinions were given by experienced physicians who thoroughly reviewed the Veteran's claims file and all relevant evidence, providing evidence, overall, of high probative weight against this claim.

Notably, the appellant and her representative have not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for the Veteran's cause of death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


